COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 SHAWNTRELL DAWKINS,                          §            No. 08-13-00012-CR

                     Appellant,               §               Appeal from the

 v.                                           §             409th District Court

 THE STATE OF TEXAS,                          §          of El Paso County, Texas

                      State.                  §            (TC# 20090D05205)

                                           §
                                         ORDER

       The Court GRANTS Kathy Supnet’s third request for an extension of time within which

to file the Supplemental Reporter’s Record until March 26, 2014. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE SUPPLEMENTAL REPORTER’S RECORD

WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Kathy Supnet, Certified Shorthand Reporter for El Paso

County, Texas, prepare the Supplemental Reporter’s Record and forward the same to this Court

on or before March 26, 2014.

       IT IS SO ORDERED this 12th day of March, 2014.

                                                  PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.